ALLOWANCE
Examiner Remark
The Applicant is requested to review the new prior art shown in the Conclusion section of this Office action (“XPBD: Position-based simulation of compliant constrained dynamics,” September 14, 2016).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
No double patenting rejection is appropriate.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title


Independent claim 1 recites, “rendering the deformable object based at least in part on the next position and the next velocity,” which is a practical application.
Independent claim 11 recites, “rendering the dynamic object based at least in part on the next positions and the next velocities,” which is a practical application.
Independent claim 19 recites, “rendering the dynamic object based at least in part on the next positions and the next velocities for the plurality of particles,” which is a practical application.
Accordingly, the claims are eligible subject matter under 35 USC § 101.

Allowable Subject Matter

Claims 1 - 27 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance.

a. Regarding claim 1, “computing an incremental constraint force magnitude of a constraint based on a total constraint force magnitude of the constraint,” and “computing an incremental position change of the constraint using the incremental constrain force magnitude,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim. 

claim 11, “determining multipliers for a plurality of positional constraints of the plurality of particles based at least in part on computing an incremental multiplier at each iteration of a plurality of iterations and updating the multipliers,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim. 

Regarding claim 19, “determining multipliers for a plurality of positional constraints of the plurality of particles based at least in part on computing an incremental multiplier at each iteration of a plurality of iterations and updating the multipliers,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

“XPBD: Position-based simulation of compliant constrained dynamics,” September 14, 2016, Wayback Machine page:https://www.physicsbasedanimation.com/2016/09/13/xpbd-position-based-simulation-of-compliant-constrained-dynamics/, current page https://www.physicsbasedanimation.com/2016/09/13/xpbd-position-based-simulation-of-compliant-constrained-dynamics/, 1 teaches that the XPBD method may have been published on September 13, 2016, which is more than one year before the filing date (XPBD is the method disclosed in the specification).



    PNG
    media_image1.png
    1142
    1106
    media_image1.png
    Greyscale



Muller (U.S. Patent Application Publication 20070085851) teaches (Abstract):
computing a next position and a next velocity for vertex "v" based on the current position and estimated next position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is 571-272-7955.  The examiner can normally be reached on Monday – Friday 11:00 AM – 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group Receptionist: 571-272-2100. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 
RG


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146